Citation Nr: 1818884	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-38 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a seizure disorder (claimed as residuals from a concussion).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from January 2007 to April 2007 and active duty from February 2009 to February 2010, including service in the Persian Gulf War from May 2009 to January 2010.

This matter comes before the Board of Veterans' Appeals on appeal from an April 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) (Agency of Original Jurisdiction (AOJ)).  

The Veteran testified before the undersigned at a November 2017 videoconference hearing.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea and a seizure disorder.

As to his claim for service connection for sleep apnea, VA medical opinion was obtained in March 2014.  The March 2014 VA opinion provider opined that there was insufficient evidence to warrant a current diagnosis of sleep apnea.  The VA opinion provider further opined that even if a sleep study revealed sleep apnea, the sleep apnea would be less likely as not related to the Veteran's in-service sleeping problems as those were attributed to insomnia related to his mental health condition.  The VA opinion provider noted that the Veteran's service treatment records did not document snoring with daytime sleepiness and witnessed apnea.  However, at the time the VA medical opinion was obtained, the Veteran had not yet undergone a sleep study.  The Veteran's August 2014 sleep study revealed sleep apnea, and noted that one of the Veteran's sleep apnea symptoms was arousal associated with gasping for air during which time the Veteran reported that he felt his heart racing.  During the November 2017 Board hearing, the Veteran testified that, starting during his deployment and continuing to the present, he would wake up gasping for air with his heart pounding.  See Hearing Tr., p. 13.  As the March 2017 VA opinion provider did not have the opportunity to consider the August 2014 sleep study and the Veteran's testimony regarding in-service symptoms, remand is appropriate in order to obtain additional VA medical opinion.

As to his claim for a seizure disorder, the Veteran contends that his seizures are related to the circumstances of his Gulf War service.  He testified that during deployment he worked in a facility a quarter of a mile away from an outgoing field artillery which had constant fire that could be felt from his location, both in his body and with occasional items falling from walls due to vibrations.  He testified that he did not have seizures before his deployment and that upon returning from deployment he experienced absent seizures.  He reported that others noticed his absent seizures and that he was treated for the seizures not too long after returning from deployment.  VA treatment records show that he sought treatment for his seizures within the first year following separation from service, and that he has been diagnosed with complex partial epileptic seizures.  See, e.g., October 2010 and September 2017 VA Treatment Records.  

Although the March 2014 VA psychiatric examination noted the Veteran's history of seizures and head injuries, the VA examiner did not opine as to the nature and etiology of the Veteran's seizures.  The Veteran has not undergone VA examination in relation to his seizure disorder claim.  VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service or another service-connected disability; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence described above meets these requirements.  Given these facts, VA examination is warranted to determine the nature of the Veteran's seizures, and whether such disability started in service, manifested to a compensable degree within one year of separation from service, is related to service (to include the Veteran's reported circumstances while serving in the Persian Gulf War), is caused or aggravated by the Veteran's service-connected psychiatric disabilities, or is a manifestation of a qualifying chronic disability.

While on remand, outstanding VA treatment records should be obtained, including records dated from November 2017 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records, including VA treatment records dated from November 2017 to the present.

2.  Schedule the Veteran for a VA examination to determine whether the Veteran's sleep apnea had an onset in service or is related to service.  The examiner should review the Veteran's electronic claims file in conjunction with the examination.  Any necessary tests should be conducted.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had an onset in service or is otherwise related to service.

In so opining, the examiner should consider all pertinent medical and lay evidence, to include the Veteran's November 2017 Board hearing testimony that, starting during his deployment and continuing to the present, he would wake up gasping for air with his heart pounding.

The examiner should set forth the complete rationale for all opinions.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's seizures.  The examiner should review the Veteran's electronic claims file in conjunction with the examination, and take a history from the Veteran as to the progression of his symptoms.  Any necessary tests should be conducted.  

The examiner should identify all seizure-related disorders found to be present at any time since September 2013.

For each diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosis: (a) had an onset in service; (b) manifested to a compensable degree within one year of the Veteran's discharge from service (i.e., between February 2010 and February 2011); (c) results from or was caused by any injury or disease that occurred during service, to include the Veteran's reported circumstances during service in the Persian Gulf War; or (d) was caused by or aggravated by the Veteran's service-connected major depressive disorder, with anxious features, in partial remission, and alcohol dependence, in partial remission.

If there is no diagnosed disability that the Veteran's seizure symptoms can be attributed to, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

Manifesting to a compensable degree means a confirmed diagnosis of epilepsy with a history of seizures.

In so opining, the examiner should consider all pertinent medical and lay evidence, to include the Veteran's November 2017 Board hearing testimony that he did not have seizures before his deployment and that upon returning from deployment he experienced absent seizures, and that during deployment he worked in a facility a quarter of a mile away from an outgoing field artillery which had constant fire that could be felt from his location, both in his body and with occasional items falling from walls due to vibrations.  VA treatment records show that the Veteran sought treatment for his seizures within the first year following separation from service, and that he has been diagnosed with complex partial epileptic seizures.  See, e.g., October 2010 and September 2017 VA Treatment Records.  

The examiner should set forth the complete rationale for all opinions.  

4.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

